EXHIBIT 10.4 — Schedule of Named Executive Officers Compensation
On December 16, 2008, the Compensation Committee of First Financial Corporation
(the “Corporation”) set the 2009 annual base salaries of the named executive
officers and approved the bonus amounts payable to the named executive officers
for 2008. These amounts are set forth in the table below.

                  Name and Principal Position   2008 Bonus Award     2009 Base
Salary  
Donald E. Smith
  $ 160,000     $ 602,775  
President and Chairman of the Corporation; Chairman of First Financial Bank, NA
               
 
               
Norman L. Lowery
  $ 150,000     $ 485,509  
Vice Chairman, CEO and Vice President of the Corporation; President and CEO of
First Financial Bank, NA
               
 
               
Michael A. Carty
  $ 20,000     $ 194,327  
CFO, Secretary and Treasurer of the Corporation; Senior Vice President and CFO
of First Financial Bank, NA
               
 
               
Richard O. White
  $ 12,000     $ 163,000  
Senior Vice President of First Financial Bank, NA
               
 
               
Thomas S. Clary
  $ 15,000     $ 161,976  
Senior Vice President and CCO of First Financial Bank, NA
               

 

 